Exhibit 10.2

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made
as of April 26, 2010 by and between Office Depot, Inc., a Delaware corporation
(the “Company”) and Charles E. Brown (the “Executive”).

WHEREAS, the Company and Executive are parties to one or more prior employment
agreements and/or amendments thereto, or extensions thereof, including without
limitation an Executive Employment Agreement amended and restated effective as
of December 31, 2008 (herein referred to as the “Executive Employment
Agreement”); and

WHEREAS, in connection with the agreement of the parties to enter into an
amendment to the Executive’s change in control agreement, the parties desire to
also amend the Executive Employment Agreement by entering into this Amendment
thereto.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. The “Base Salary and Benefits” Section of the Executive Employment Agreement
shall be amended by adding the following new paragraph to the end thereof:

“Special Retention Bonus. Upon Executive’s Termination of Employment with the
Company (subject to paragraph 6 of the “Term” Section), Executive shall be
entitled to receive a special cash retention bonus (the “Retention Bonus”) of up
to $3,000,000 determined as follows:

(i) if Executive terminates employment on or after September 14, 2012 for any
reason, or if Executive’s employment with the Company is terminated at any time
due to a termination by the Company without Cause, a voluntary termination for
Good Reason, or a termination due to death or Disability (as such terms are
defined herein) (any such termination, a “Qualifying Termination”), the
Retention Bonus shall equal $3,000,000;

(ii) if Executive terminates employment on or after September 14, 2011 and prior
to September 14, 2012, other than due to a Qualifying Termination, the Retention
Bonus shall equal $2,000,000;

(iii) if Executive terminates employment on or after September 14, 2010 and
prior to September 14, 2011, other than due to a Qualifying Termination, the
Retention Bonus shall equal $1,000,000; and



--------------------------------------------------------------------------------

(iv) if Executive terminates employment prior to September 14, 2010, other than
due to a Qualifying Termination, the Retention Bonus shall equal zero (i.e., no
Retention Bonus shall be paid).

The Company shall pay the amount of Retention Bonus due under subparagraphs
(i) through (iv) above, as applicable, within thirty days after the date of
Executive’s Termination of Employment, subject to paragraph 6 of the “Term”
Section.”

 

2. The second, third, fourth, and fifth paragraphs of the “Term” Section of the
Executive Employment Agreement shall each be amended by adding the following new
sentence at the end of each paragraph:

“Upon the Executive’s Termination of Employment, Executive shall also be
entitled to receive the Retention Bonus described in the last paragraph of the
“Base Salary and Benefits” Section, if applicable.”

 

3. The “Term” Section of the Executive Employment Agreement shall be amended by
adding the following new subparagraph after paragraph 6 and before the first
subparagraph under paragraph 6:

“the Retention Bonus payments described in the last paragraph of the “Base
Salary and Benefits” Section to be made to Executive on account of his
Termination of Employment; and”

 

4. In all respects not above amended, the Executive Employment Agreement is
hereby ratified and confirmed.

*    *    *    *    *    *     *

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Amendment to be executed in its name on its behalf by its duly
authorized representative, all as of the date first written above.

 

OFFICE DEPOT, INC. By:  

/s/ Steve Odland

  Steve Odland   Chairman and Chief Executive Officer EXECUTIVE By:  

/s/ Charles E. Brown

  Charles E. Brown Date:  

04/26/10